In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00145-CR



         MICHAEL ALLEN DUPLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 114th District Court
                 Smith County, Texas
             Trial Court No. 114-1351-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION
           Michael Allen Dupler pled guilty to possession of a controlled substance 1 and was placed

on four years’ deferred adjudication community supervision. Subsequently, the State filed a

motion to adjudicate guilt, alleging that Dupler had violated the terms and conditions of his

community supervision by failing to participate in the drug or alcohol abuse continuum of care

treatment plan as developed by the DEAR Unit. 2 Dupler pled true to this alleged violation, and

following the presentation of evidence, the trial court in Smith County 3 entered a judgment

adjudicating guilt and sentencing Dupler to twenty months in a state jail facility. Dupler appeals.

           Dupler’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Because counsel has

provided a professional evaluation of the record demonstrating why there are no plausible appellate

issues to be advanced, that action meets the requirements of Anders v. California. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High



1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).
2
    The DEAR Unit is a community corrections recovery facility.
3
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.




                                                          2
v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

       Counsel forwarded copies of his brief and motion to withdraw to Dupler and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Dupler with a motion to obtain access to the record.

By letter dated September 3, 2019, this Court advised Dupler that the signed motion for access to

the record was due on or before September 18, 2019. By letter dated October 7, 2019, Dupler was

advised that his pro se response was due on or before November 6, 2019. By letter dated

November 18, 2019, Dupler was advised that the case would be submitted on December 9, 2019.

Dupler did not file the motion for access to the record, a pro se response, or a motion requesting

an extension of time in which to file either the motion or the response.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.




                                                 3
         We affirm the judgment of the trial court. 4




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            December 9, 2019
Date Decided:              December 13, 2019

Do Not Publish




4
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           4